DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/2020 has been entered.
 
                                                 Objection
Claim 32 is objected to because of the following informalities: claim 32 depends on 31, however claim 31 is canceled. Claim 32 should depends on claim 30 instead.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-8, 22-23, 25-27, 29-30, 32 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Makela et al. (US20090004386), and further in view of Hendriks et al. (US20080317972).
As to claim 1.    Makela et al. discloses an object (see e.g. metal objects such as copper object or surface in par. 34, including coating jewels in Par. 35), comprising:
a metal surface comprising copper or a copper alloy (see e.g. copper object or surface in par. 34 corresponds to the metal surface in the claim); and
a transparent coating formed on the metal surface (see e.g. the metal object can be coated with various colorless metal oxide coating materials such as Al2O3 or TiO2 in Par. 16), the transparent coating comprises one or more homogenous layers of ionic oxide that (see e.g. the coating generated by the method is thin, dense, smooth and substantially colorless, and it precisely follows conformably the shapes, also three dimensional shapes, of the silver object without thickness variations in Par. 9.  By means of the present solution, a stable, uniform and attractive coating may be achieved in Par. 9. The material is deposited on the surface such that successive layers of molecule level are deposited one by one.  This may be called "growing" of the material.  Thin film materials obtained by means of the ALD technique include, for example, metal oxide coating materials such as Al2O3 or TiO2 in Par. 14, 16. successive layers of different protective materials on at least a part of the surface of article in claim 7), 
Makela et al. discloses wherein the transparent coating has a thickness less than 80 nanometers (see e.g. Makela et al. discloses the thickness can be between 40 nm to 90 nm for a metal oxide coating in claims 3&5. The thickness of the coating is preferably within the range of 1 nanometer to 1 micrometer, more preferably within the range of 5 to 200 nanometers, most preferably about 10 nanometers in Par. 21. The thickness of the coating may be controlled by varying the number of molecule layers in Par. 19. Makela et al. discloses the coating can comprise 4 layers of aluminum oxide or more in Par. 20 and a good thickness may be in the range of 60-90 nm in Par. 23. The preferable thickness ranges vary according to material, because of the differences in the refractive index of the materials in Par. 24.), and 
Makela et al. discloses wherein the transparent coating prevents corrosion of the metal surface (see e.g. by means of the present solution, a stable, uniform and attractive coating may be achieved in Par. 9. Makela et al. discloses a uniform thickness and unbroken coating is needed for preventing the surface of a silver product from tarnishing in par. 27 and abstract. A yellowish appearance for the jewelry can rise when the thickness of the coating is not even sufficient for producing a uniform and unbroken coating in par. 27. Since Makela disclose an invisible coating to the jewelry that can prevent tarnish, the coating is unbroken or has no detect as the result).
Makela et al. discloses the coating is formed by ALD method which is based on a gas phase process where primary compounds are typically evaporated and pulsed into a reaction chamber separately in Par. 14. 
Makela et al. however does not explicitly discloses that the coating is formed by “subject the object to pulsed chemical vapor deposition (PCVD) inside a reaction chamber, wherein the PCVD comprises separately exposing the object to pulsed injections of a metal organic gaseous precursor while inside the reaction chamber and removing unreacted portions of the metal organic gaseous precursor from the reaction chamber between the pulsed injections”. Makela et al. does not explicitly discloses the coating layers are free of defects including pinholes. 
Hendriks et al. (US20080317972) discloses film can be deposited by not only ALD, but also pulsed chemical vapor deposition (PCVD) inside a reaction chamber (see e.g. Par. 21). PCVD is a pulsed CVD process in which gas phase reactants are introduced into the reaction chamber until a film of a desired thickness is formed (see e.g. Par. 21, gas phase reactant for pulsed CVD in Par. 26).  Hendriks et al. discloses reactants are removed from the reaction chamber after CVD pulse, and the reactants can be purged and/or evacuated from the reaction chamber (see e.g. Par. 28)
Both Makela et al. and Hendriks et al. are analogous in the field of metal compound film on substrate, it would have been obvious for a person with ordinary skills in the art to modify/relace the ALD manufactured coating on the metal surface to be Pulsed CVD manufactured coating of the same coating materials on the same metal substrate since pulsed CVD has the advantage of a higher deposition rate while preserving many of the advantages of ALD as suggested by Hendriks et al. (see e.g. Par. 26). As the result, the coated film in Makela et al. and Hendriks et al. uses a same coated film composition, with an overlapping coating thickness, by a same manufacturing method as the instant application, thus it is expected the coated film in Makela et al. and Hendriks et al. will have same or similar property as the instant application such as to prevents corrosion of the metal surface. 
In addition, Per MPEP 2113: PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS. The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). 
Thus, even if the Pulsed CVD in Makela et al. and Pulsed CVD in the instant application are not exactly the same manufacturing process, however the difference between PCVD in Makela et al. and PCVD in the instant application would not produce a totally different final product. The final coated product by Pulsed CVD in Makela et al. and final coated product in Pulsed CVD in the instant application will at least be obvious variant with bare minimal different, if they are not exactly identical. 
As to claim 3.    Makela et al. in view of Hendriks et al. discloses the object of claim 1, wherein the transparent coating further prevents oxidation of the metal surface (see e.g. as discussed in claim 1, Makela et al. discloses a same substrate, same coating materials, overlapping thickness of coated layer as the instant application. Makela et al. in view of Hendriks et al. further discloses a same coating process as the instant application can be used to deposit the coating materials. Thus it is expected that the coat layer in Makela et al. in view of Hendriks et al is a same coating layer as the instant application, and will also poses same properties such as to prevents oxidation of the protected metal surface)
As to claim 4.    Makela et al. in view of Hendriks et al. discloses the object of claim 1, wherein the one or more homogenous layers of ionic oxide comprise at least one of: aluminum oxide, titanium oxide, a compound comprising aluminum oxide, or a compound comprising titanium oxide (see e.g. Makela et al. discloses the coating of protective materials including metal oxides comprise aluminum oxide Al.sub.2O.sub.3, titanium oxide TiO.sub.2 in claim 5)
As to claim 6.    Makela et al. in view of Hendriks et al. discloses the object of claim 1, wherein the metal surface has a non-planar topography (see e.g. Makela et al. discloses the coating is for a jewels, ornaments and etc wherein it is expected for a person with ordinary skills in the art that a jewelry has a non-planar topography) and the transparent coating conforms to the non-planar topography of the metal surface with a uniform thickness across an entirety of the metal surface (see e.g. Makela et al. discloses the coating generated by the method is thin, dense, smooth and substantially colorless, and it precisely follows conformably the shapes, also three dimensional shapes, of the silver object without thickness variations in the coating in Par. 9. Hendriks et al. also discloses As discussed in claim 1, Makela et al. in view of Hendriks et al. discloses a same coating method as the instant application, thus it is expected that the coated layer by the same coating process will also behave the same such as that coating conforms to the non-planar topography of the metal surface with a uniform thickness across an entirety of the metal surface)
As to claim 7.   Makela et al. in view of Hendriks et al. discloses the object of claim 1, wherein the transparent coating further prevents discoloration of the metal surface(see e.g. Makela et al. disclose coating on a silver product is sufficient for producing a uniform and unbroken coating, but sufficiently thin for preventing discoloration of a silver product in Par. 27. as discussed in claim 1, Makela et al. discloses a same substrate, same coating materials, overlapping thickness of coated layer as the instant application. Makela et al. in view of Hendriks et al. further discloses a same coating process as the instant application can be used to deposit the coating materials. Thus it is expected that the coat layer in Makela et al. in view of Hendriks et al is a same coating layer as the instant application, and will also poses same properties such as to prevent oxidation and discoloration of the protected metal surface).
As to claim 8.    Makela et al. in view of Hendriks et al. disclose the object of claim 1, wherein the PCVD was performed at a temperature between about 100-300°C (see e.g. Hendriks et al. discloses the process can be for example carried out at a temperature between about 300.degree. C. and about 600.degree in Par. 51. About about 300.degree. C. overlaps with about 100-300°C)
As to claim 22.    Makela et al. in view of Hendriks et al. discloses the object of claim 1, wherein the transparent coating further prevents the metal surface against chemical substance induced oxidation, corrosion and discoloration (see e.g. Makela et al. coating on a jewelry product is sufficient for producing a uniform and unbroken coating, but sufficiently thin for preventing discoloration of a silver product in Par. 27. Makela et al. in view of Hendriks et al. discloses a same coating layer, overlapping coating thickness, same jewelry substrate, same coating method, thus it is expected that the coated jewelry will have similar properties as the instant application such that the coating can prevents the metal surface against chemical substance induced oxidation, corrosion and discoloration). 
As to claim 23.    Makela et al. in view of Hendriks et al. discloses the object of claim 1, wherein the metal surface further comprises silver (see e.g. Makela et al. discloses silver or silver alloy in Par. 32-33, such as silver jewelry in claim 11).
As to claim 25.   Makela et al. in view of Hendriks et al. discloses the object of claim 1, wherein the object is a piece of jewelry comprising the metal surface (see e.g. Makela et al. discloses coating is applied on silver jewelry in claim 11. Coating jewles in Par. 35, including surfaces comprising bronze, copper and or brass in Par. 34, silver or silver alloy in Par. 32-33).

As to claim 26.    See rejection of claim 1. 
Makela et al. in view of Hendriks et al. discloses an object, comprising:
a metal surface comprising copper or a copper alloy that has been subjected to pulsed chemical vapor deposition (PCVD) inside a reaction chamber, wherein the PCVD comprises separately exposing the object to pulsed injections of two or more combined metal organic gaseous precursor while inside the reaction chamber and removing unreacted portions of the two or more combined metal organic gaseous precursor from the reaction chamber between the pulsed injections: and
a transparent coating formed on the metal surface as a result of the PCVD, wherein, based on formation of the transparent coating by the PCVD, the transparent coating comprises one or more homogenous layers of ionic oxide, has a thickness less than 80 nanometers, and prevents the copper or the copper alloy from corrosion and discoloration in association with exposure of the object to a chemical substance (see e.g. discussion of claim 1. In more details, Hendriks et al. (US20080317972) discloses film can be deposited by not only ALD, but also pulsed chemical vapor deposition (PCVD) inside a reaction chamber (see e.g. Par. 21). PCVD is a pulsed CVD process in which gas phase reactants are introduced into the reaction chamber until a film of a desired thickness is formed (see e.g. Par. 21, gas phase reactant for pulsed CVD in Par. 26).  Hendriks et al. discloses reactants are removed from the reaction chamber after CVD pulse, and the reactants can be purged and/or evacuated from the reaction chamber (see e.g. Par. 28). Hendriks et al. additionally discloses more than two metal source materials can be flown into the reaction chamber.  In other embodiments, a first metal source material can be mixed with a second metal source material and pulses of the mixture can be flown to the reaction chamber in Par. 38.
Furthermore, Makela et al. also discloses applying the thin coating by providing successive layers of different protective materials on at least a part of the surface of article in claim 7)
As to claim 27.    The object of claim 26, wherein the chemical substance comprises sweat (see e.g. the choice of the coating material may depend on the application.  For example, tableware or jewelry may require a biocompatible coating layer in Par. 36.  An example of a biocompatible coating material is aluminum oxide Al.sub.2O.sub.3. in Par. 36. This biocompatible can be equivalent to be resistant to sweat when the copper or copper alloyed is shaped as jewelry. Furthermore, Makela also discloses when the protective coating is applied on jewelry, the protective coating can prevent the jewelry from tarnish in claim 1, Par. 9. Thus it is expected that the same passivation/protective coating can also prevent copper or copper alloy based jewelry from corrosion or discoloration when exposed to sweat. As discussed in claim 1, Makela et al. discloses a same substrate, same coating materials, and overlapping thickness of coated layer as the instant application. Makela et al. in view of Hendriks et al. further discloses a same coating process as the instant application can be used to deposit the coating materials. Thus it is expected that the coat layer in Makela et al. in view of Hendriks et al is a same coating layer as the instant application, and will also poses same properties such as to prevent oxidation and discoloration of the protected metal surface).   .
As to claim 29.    The object of claim 27, wherein the one or more homogenous layers are free of surface defects including pinholes(As discussed in claim 1, Makela et al. discloses a same substrate, same coating materials, overlapping thickness of coated layer as the instant application. Makela et al. in view of Hendriks et al. further discloses a same coating process as the instant application can be used to deposit the coating materials. Thus it is expected that the coat layer in Makela et al. in view of Hendriks et al is a same coating layer as the instant application, and will also poses same properties such as to prevent oxidation and discoloration of the protected metal surface).

As to claim 30.   See rejection of claim 1.
Makela et al. in view of Hendriks et al. discloses an object, comprising:
a metal surface comprising copper or a copper alloy that has been subjected to pulsed chemical vapor deposition (PCVD) inside a reaction chamber, wherein the PCVD comprises separately exposing the object to pulsed injections of a metal organic gaseous precursor while inside the reaction chamber and removing unreacted portions of the metal organic gaseous precursor from the reaction chamber between the pulsed injections, and wherein the object is an article of jewelry comprising the metal surface; and
a transparent coating formed on the metal surface as a result of the PCVD, wherein based on formation of the transparent coating by the PCVD, the transparent coating comprises one or more homogenous layers of ionic oxide, has a thickness less than 80 nanometers, and prevents the metal surface from corrosion and discoloration in association with exposure of the object to a chemical substance (see discussion of claim 1. Additionally Makela et al. discloses the coated metal objects such as copper object or surface in par. 34, including coating jewels in Par. 35).
As to claim 32.    The object of claim successive layers of different protective materials on at least a part of the surface of article in claim 7. Hendriks et al. also discloses multiple coating layers in abstract. 
In the instant application, the pinhole is avoided because the gaseous precursors are chemically absorbed by the heated substrate surface with excellent adhesion.  In addition, the surface-controlled reaction and growth allow the uniform film deposition free of surface defects such as pinholes in Par. 34. As discussed in claim 1, Makela et al. discloses a same substrate, same coating materials, and overlapping thickness of coated layer as the instant application. Makela et al. in view of Hendriks et al. further discloses a same coating process as the instant application can be used to deposit the coating materials. Thus it is expected that the coat layer in Makela et al. in view of Hendriks et al is a same coating layer as the instant application, and will also poses same structure and properties including without pinhole defect). 
As to claim 36.    The object of claim 30, wherein the metal surface has a non-planar topography (see e.g. Makela et al. discloses the coating is for a jewels, ornaments and etc. wherein it is expected for a person with ordinary skills in the art that a jewelry has a non-planar topography) and the transparent coating conforms to the non-planar topography of the metal surface with a uniform thickness across an entirety of the metal surface(see e.g. Makela et al. discloses the coating generated by the method is thin, dense, smooth and substantially colorless, and it precisely follows conformably the shapes, also three dimensional shapes, of the silver object without thickness variations in the coating in Par. 9. Hendriks et al. also discloses As discussed in claim 1, Makela et al. in view of Hendriks et al. discloses a same coating method as the instant application, thus it is expected that the coated layer by the same coating process will also behave the same such as that coating conforms to the non-planar topography of the metal surface with a uniform thickness across an entirety of the metal surface).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Makela et al. (US20090004386), Hendriks et al. (US20080317972), and further in view of Starcke et al. (US20040083759).
As to claim 21.    Makela et al. discloses the object can be jewelry made of metal such as silver.
Makela et al. in view of Hendriks et al. does not discloses the object of claim 1, wherein the metal surface comprises gold, platinum or palladium.
Starcke et al. discloses metal such as gold and platinum can include protective coating by CVD such as titanium oxide to impart desirable color and improve the appearance of the jewelry(see e.g. Par. 2, Par. 43, 52, claim 10). 
Both Makela in view of Hendriks et al., and Starcke are analogous in the field of coating on jewelry that can be metal based, it would have been obvious for a person with ordinary skills in the art to also modify/replace the jewelry metal substrate of Makela et al. in view of Hendriks et al. with the gold or platinum jewelry metal substrate that is taught by Starcke so that the protective coating layer taught in Makela in view of Hendriks et al. can also impart desirable color and improve the appearance of a wide range of jewelry that are available to the consumers such as precious metals of gold and platinum as suggested by Starcke et al. (see e.g. Par. 43, 52, claim 10, Par. 2 in Starcke et al.).

Claims 33-35, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Makela et al. (US20090004386), Hendriks et al. (US20080317972), and further in view of Wajda et al. (US 20110065287). 
As to claim 33.    Makela in view of Hendriks et al. discloses the object of claim 1, wherein the removal of the unreacted portions of the metal organic gaseous precursor comprises evacuating the unreacted portions from the reaction chamber (see e.g. Hendriks et al. (US20080317972) discloses film can be deposited by not only ALD, but also pulsed chemical vapor deposition (PCVD) inside a reaction chamber (see e.g. Par. 21). PCVD is a pulsed CVD process in which gas phase reactants are introduced into the reaction chamber until a film of a desired thickness is formed (see e.g. Par. 21, gas phase reactant for pulsed CVD in Par. 26).  Hendriks et al. discloses reactants are removed from the reaction chamber after CVD pulse, and the reactants can be purged and/or evacuated from the reaction chamber (see e.g. Par. 28)). 
Makela in view of Hendriks et al. does not explicitly discloses the purging is done by a vacuum pump.
Wajda et al. (US 20110065287) discloses pulsed chemical vapor deposition can be coupled to pressure control system, including a vacuum pumping system and a valve, wherein the pressure control system is configured to controllably evacuate the process chamber to a pressure suitable for forming the thin film on substrate(see e.g. abstract, Par. 99).  
Both Makela in view of Hendriks et al. and Wajda et al. are analogous in the field of pulsed chemical vapor deposition that need to removing air from chamber to outside, it would have been obvious for a person with ordinary skills in the art to modify the chamber in Makela in view of Hendriks et al. with the pressure control system including vacuum pump coupled with valve as taught by Wajda et al. such that the gas phase reactant can be controllable removed from the chamber and regulate the chamber pressure more precisely as suggested by Wajda et al. 
As to claim 34.    Makela et al. in view of Hendriks et al. discloses the object of claim 33, wherein the evacuating occurs over a pump down period that is longer than the pulsed injections (see e.g. Hendriks et al. discloses preferably, reactants are removed from the reaction chamber after each of the ALD and CVD phases and the reaction chamber is maintained at an elevated temperature.  For example, the reactants can be purged and/or evacuated from the reaction chamber.  Preferably, the purge and/or evacuation period is sufficiently long to allow reactant to be removed or to escape from the deposited film, which can have advantages for improving film properties, especially in CVD, in which the reactant is not desired to be part of the deposited. The duration of ligand removal is about 1.5 times or more and, most preferably, about 2 times or longer than the duration of the pulse of the ligand-containing precursor (see e.g. Par. 28).
As to claim 35.    Makela in view of Hendriks et al. discloses the object of claim 30, wherein the removal of the unreacted portions of the metal organic gaseous precursor comprises evacuating the unreacted portions from the reaction chamber (see e.g. Hendriks et al. (US20080317972) discloses film can be deposited by not only ALD, but also pulsed chemical vapor deposition (PCVD) inside a reaction chamber (see e.g. Par. 21). PCVD is a pulsed CVD process in which gas phase reactants are introduced into the reaction chamber until a film of a desired thickness is formed (see e.g. Par. 21, gas phase reactant for pulsed CVD in Par. 26).  Hendriks et al. discloses reactants are removed from the reaction chamber after CVD pulse, and the reactants can be purged and/or evacuated from the reaction chamber (see e.g. Par. 28)).. 
Makela in view of Hendriks et al. does not explicitly discloses purging is done by a vacuum pump.
Wajda et al. (US 20110065287) discloses pulsed chemical vapor deposition can be coupled to pressure control system, including a vacuum pumping system and a valve, wherein the pressure control system is configured to controllably evacuate the process chamber to a pressure suitable for forming the thin film on substrate(see e.g. abstract, Par. 99).  
Both Makela in view of Hendriks et al. and Wajda et al. are analogous in the field of pulsed chemical vapor deposition that need to removing air from chamber to outside, it would have been obvious for a person with ordinary skills in the art to modify the chamber in Makela in view of Hendriks et al. with the pressure control system including vacuum pump coupled with valve as taught by Wajda et al. such that the gas phase reactant can be controllable removed from the chamber and regulate the chamber pressure more precisely as suggested by Wajda et al. 
As to claim 37.    Makela et al. in view of Hendriks et al. discloses the object of claim 35, wherein the evacuating occurs over a pump down period that is longer than the pulsed injections (see e.g. Hendriks et al. discloses preferably, reactants are removed from the reaction chamber after each of the ALD and CVD phases and the reaction chamber is maintained at an elevated temperature.  For example, the reactants can be purged and/or evacuated from the reaction chamber.  Preferably, the purge and/or evacuation period is sufficiently long to allow reactant to be removed or to escape from the deposited film, which can have advantages for improving film properties, especially in CVD, in which the reactant is not desired to be part of the deposited. The duration of ligand removal is about 1.5 times or more and, most preferably, about 2 times or longer than the duration of the pulse of the ligand-containing precursor (see e.g. Par. 28)).

Response to Arguments
Applicant's arguments filed 3/31/2020 have been fully considered but they are not persuasive. 

I. Rejection of Claims 1. 3-4, 6-9, 22-23, 25-27, 29-30 and 32-36 under 35 U.S.C. § 103
Applicant argues Dingemans describes a new process referred to a pulsed flow PECVD (PF-PECVD) that combines features of ALD and PECVD to achieve high quality films at faster deposition rates. The PF-PECVD method combines a continuous stream of plasma with ultrashort pulsed injections of precursors into the continuous plasma stream. Unlike the claimed deposition process referred to as PCVD, the process in Dingemans does not involve subjecting the object to gaseous precursors in a chamber (e.g., the precursor is instead injected into a plasma stream), and further purging between injections to remove unreacted gaseous precursor. Dingemans teaches away from the purging step because purging the reaction chamber would require stopping the continuous plasma stream. (Emphasis Added).
Makela fails to make up for the deficiencies of Digneman’s with respect to the above noted features of claim 1. Makela merely discloses using conventional ALD to generate coatings on silver products. (Makela, Abstract). ALD does not involves separately exposing the object to pulsed injections of a metal organic gaseous precursor while inside the reaction chamber and removing unreacted portions of the gaseous precursor from the reaction chamber between the pulsed injections.
Examiner respectfully disagrees:
All applicant’s argument regarding reference Dingemans et al. is moot since Dingemans et al. is not cited in the current office action. 
However Examiner still responds to applicant argument regarding Dingemans et al. as following:
Applicant is arguing that the process, not the final product of plasma enhanced pulsed chemical vapor deposition (PE-PCVD) system disclosed in prior art, is distinct and totally different than the claimed pulsed chemical vapor deposition (PCVD). 
Per MPEP 2113: PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS. The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). 
However in applicant’s own specification, the PCVD process can be enhanced by plasma, which provides more flexibility to tailor the structure and properties of the deposited films.  A PCVD technique that is enhanced by plasma is referred to herein as plasma enhanced PCVD (PE-PCVD).  The surface material of the object can vary, however the disclosed coatings and methods for forming the disclosed coating are particularly suited for objects with surfaces including a precious metal and/or copper alloy (see e.g. Par. 5-6, Par. 14). 
In another word, plasma enhanced PCVD (PE-PCVD) is an obvious variant and enhanced version of PCVD such that there is no difference or distinction between the coated final products produced by pulsed chemical vapor deposition (PCVD) or plasma enhanced PCVD (PE-PCVD). 
In more details: PECVD utilizes plasma to enhance chemical reaction rates of the CVD precursors in Par. 23, PECVD processing allows for thin film deposition at lower temperatures then conventional CVD. PCVD is similar to atomic layer deposition (ALD), but the purge steps are relatively short and the productivity is higher in Par. 25. With the subject PCVD and PE-PCVD techniques the introduction of the gaseous precursor is not carried out continuously, but in timed pulses followed by a pump-down period in par. 25. 
The instant application disclose the gaseous precursors are chemically absorbed by the heated substrate surface with excellent adhesion.  In addition, the surface-controlled reaction and growth allow the uniform film deposition free of surface defects such as pinholes (see e.g. Par. 14, 34).
In conclusion, the PECVD and PCVD are not exactly the same, however the difference between PECVD and PCVD would not produce a different final product. Even if PECVD and PCVD will produce same coating composition, but at different state wherein one is plasma one is gas. However the finished final coated product still have the same coating composition, with the same solid state.  
For the above reason, applicant’s argument is not persuasive. 

Applicant argues Makela fails to make up for the deficiencies of Digneman’s with respect to the above noted features of claim 1. Makela merely discloses using conventional ALD to generate coatings on silver products. (Makela, Abstract). ALD does not involves separately exposing the object to pulsed injections of a metal organic gaseous precursor while inside the reaction chamber and removing unreacted portions of the gaseous precursor from the reaction chamber between the pulsed injections.
ALD AI2O3 film alone (< 80 nm) is insufficient to prevent the corrosion of Cu alloys due to the dissolution of AI2O3 in water, while thicker films tend to affect the optical properties and visual appearance of the coated products more profoundly. Thus Makela fails to teach or suggest “wherein, based on formation of the transparent coating by the PCVD, the transparent coating comprises one or more homogenous layers of ionic oxide that are free of defects including pinholes, wherein the transparent coating has a thickness less than 80 nanometers, and wherein the transparent coating prevents corrosion of the metal surface.”
Examiner respectfully disagrees:
The current office action cites Hendriks et al. to teach pulsed chemical vapor deposition. 
Hendriks et al. (US20080317972) discloses film can be deposited by not only ALD, but also pulsed chemical vapor deposition (PCVD) inside a reaction chamber (see e.g. Par. 21). PCVD is a pulsed CVD process in which gas phase reactants are introduced into the reaction chamber until a film of a desired thickness is formed (see e.g. Par. 21, gas phase reactant for pulsed CVD in Par. 26).  Hendriks et al. discloses reactants are removed from the reaction chamber after CVD pulse, and the reactants can be purged and/or evacuated from the reaction chamber (see e.g. Par. 28).
Hendriks et al. additionally discloses more than two metal source materials can be flown into the reaction chamber.  In other embodiments, a first metal source material can be mixed with a second metal source material and pulses of the mixture can be flown to the reaction chamber in Par. 38. Makela et al. also discloses applying the thin coating by providing successive layers of different protective materials on at least a part of the surface of article in claim 7. 
Makela et al. in view of discloses a same substrate, same coating materials, and overlapping thickness of coated layer as the instant application. Makela et al. in view of Hendriks et al. further discloses a same coating process as the instant application can be used to deposit the coating materials. Thus it is expected that the coat layer in Makela et al. in view of Hendriks et al is a same coating layer as the instant application, and will also poses same coating structure and properties such as defect or pinhole free as the instant application. 
For the above reason, applicant’s argument is not persuasive. 
Applicant argues: In addition, claim 26 further states the PCVD process comprises separately exposing the object to pulsed injections of two or more combined metal organic gaseous precursors while inside the reaction chamber. Assignee’s representative respectively submits that this feature further distinguishes the claimed invention of that of Makela and conventional ALD. In this regard, Many ALD reactions use two chemicals (i.e., precursors). However, in contrast to conventional CVD or PECVD, the precursors in ALD are never present simultaneously in the reactor, but they are introduced as a series of sequential, non-overlapping pulses and react separately with the substrate surface.
Examiner respectfully disagrees:
Hendriks et al. (US20080317972) discloses film can be deposited by not only ALD, but also pulsed chemical vapor deposition (PCVD) inside a reaction chamber (see e.g. Par. 21). PCVD is a pulsed CVD process in which gas phase reactants are introduced into the reaction chamber until a film of a desired thickness is formed (see e.g. Par. 21, gas phase reactant for pulsed CVD in Par. 26).  Hendriks et al. discloses reactants are removed from the reaction chamber after CVD pulse, and the reactants can be purged and/or evacuated from the reaction chamber (see e.g. Par. 28).
Hendriks et al. additionally discloses more than two metal source materials can be flown into the reaction chamber.  In other embodiments, a first metal source material can be mixed with a second metal source material and pulses of the mixture can be flown to the reaction chamber in Par. 38. Makela et al. also discloses applying the thin coating by providing successive layers of different protective materials on at least a part of the surface of article in claim 7. 
For the above reason, applicant’s argument is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Milicevic et al. (US 20130167593). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066.  The examiner can normally be reached on M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONG GUO/           Examiner, Art Unit 1783